Citation Nr: 1743817	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 30 percent for thoracolumbar spine syringomyelia, with neurological manifestations of the femoral peroneal nerves, erythema and bunion of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from June 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.


FINDINGS OF FACT

On June 2, 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement withdrawing her claim of entitlement to a rating in excess of 30 percent for thoracolumbar spine syringomyelia, with neurological manifestations of the femoral peroneal nerves, erythema and bunion of the left lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On June 2, 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement withdrawing her claim of entitlement to a rating in excess of 30 percent for thoracolumbar spine syringomyelia, with neurological manifestations of the femoral peroneal nerves, erythema and bunion of the left lower extremity.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


